Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT, COMMENT AND REASONS FOR ALLOWANCE
Claims 18, 22, 24-26, and 28-35 of J. Fischer et al., App. No. 16/764,291 (Nov. 14, 2018) are pending and in condition for allowance. 

Examiner Amendment

Examiner Amendment

An Examiner’s amendment to the record is set forth below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in a telephone interview with Xavier Pillai on December 23, 2021.  

Amend the claims as follows:

In claim 26 delete the following structure:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

with:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

Still further in claim 26, replace “wherein z is:” with “wherein Z is:”.  

Withdrawal Claim Rejections - 35 USC § 112(d)

Rejection of claim 25 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends for recitation of the following chemical fragment:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


is withdrawn in view of Applicant’s amendment deleting this fragment.  





    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
:

as an alternative for variable Y is withdrawn for the following reasons.   When Y is the above fragment in claim 25, the resulting compound does in fact fall within the scope of the base claim 18 when the y of the claim 18 fragment “–D–(OR)y” is 2.  As such, the rejection was in error and is withdrawn.  


Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claim 24 pursuant to 35 U.S.C. 112, as indefinite because the scope of the claim term “1,2,3-propinyl” cannot be ascertained by one of skill in the art is withdrawn in view of Applicant’s amendment.  

Rejection of claims 26-28 pursuant to 35 U.S.C. 112, as indefinite because the scope of the formula:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


cannot be ascertained by one of skill in the art is withdrawn in view of the amendment removing this structure from claim 26.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  





    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Küpper discloses that this compound falls within the genus of compounds prepared by reaction of compounds of formula (I) with compounds of formula (II), such compounds being useful as stabilizers.  Küpper at col. 2, lines 30-65.  

The Küpper compound structurally differs from the instantly claimed compounds at the two –(CH2)– linkers highlighted by the above “arrows”; that is the instant claims require these two positions to be -(CH2)x–(CH2-CH2)– (x = 0 to 12), whereas the Küpper compound comprises -(CH2)– at these two positions.  Thus, the Küpper compound structurally differs at two positions by a single –(CH2)– linker.  

It is noted that Küpper Example 2 and the claimed compounds are related as next adjacent homologs.  MPEP § 2144.09(II).  However, homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed as a whole.  MPEP § 2144.09(II).  Küpper does not provide sufficient disclosure to motivate one of ordinary skill in the art to make the two specific structural modification(s) to the precursor compounds of Küpper formulae (I) and (II), so as to arrive at an instantly claimed compound, with a reasonable likelihood of Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622